Citation Nr: 1538180	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-12 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for hypertension prior to September 23, 2008, and a disability rating in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1990 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio through a special processing unit.  The matter was subsequently transferred back to the RO in Houston, Texas. 

In January 2008, the Veteran submitted a claim for an increased rating for hypertension.  However, it does not appear that the RO recognized the claim.  The Veteran submitted another increased rating claim in May 2009, which the RO adjudicated.  As the Veteran's increased rating claim from January 2008 was never adjudicated, the Board finds that the period of consideration on appeal is governed by the January 2008 increased rating claim.  

On August 17, 2015, the Veteran indicated, through her representative, that she no longer wanted a Videoconference Board hearing.  See Veterans Appeals Control and Locator System (VACOLS), hearing tab.  Therefore, the Veteran's request for a hearing is considered withdrawn.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As mentioned above, the period of consideration on appeal began with the Veteran's January 2008 increased rating claim.  Thus, evidence dated from January 2007 up until the present is subject to review for this increased rating claim.  See 3.400(o)(2) (2015).  The Board finds that a remand is necessary to obtain relevant VA treatment records during the period on appeal.  In that regard, the Veteran indicated on her January 2008 and May 2009 VA Forms 21-4138 that she is treated for her hypertension at the VA Medical Center (VAMC) in Houston.  The RO only requested the Veteran's vitals from the VAMC Houston, dated March 2007 through March 2011.  See March 2011 rating decision.  The Veteran's vital records are not the only records relevant to the Veteran's increased rating claim.  The Veteran's complete treatment records are also relevant to understanding the severity of the Veteran's hypertension.  Also, records dated from January 2007, not March 2007, are relevant to the increased rating claim and should be obtained on remand.  The Board notes that VA treatment records from July 2007 to March 2012 concerning the Veteran's trigeminal neuralgia are of record in the Veteran's Virtual VA record; however, these records appear to be incomplete.  Also, the Board notes that in the May 2015 Supplemental Statement of the Case, the RO noted that the Veteran's treatment and vital records from March 2011 to March 2015 were reviewed.  However, those records do not appear to be associated with the electronic claims folder either.  The Veteran's complete records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dating from January 2007 to present and associate them with the electronic claims folder.  (A request for only the Veteran's vital records will not fulfill the remand directive.)

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal. Please note that evidence from January 2007 to the present is relevant to the increased rating claim as the Veteran's January 2008 increased rating claim was never adjudicated.  See January 2008 VA Form 21-4138.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




